Goldstein, J.,
dissents and votes to affirm the order insofar as *309appealed from, with the following memorandum: The police originally responded to the scene based upon a 911 telephone call that two men were breaking into a maroon car in the vicinity of 194th Street and 122nd Avenue in Queens County. The defendants’ vehicle was maroon in color and parked in the vicinity of 194th Street and 122nd Avenue. Based upon that information, there is no dispute that the police had an articulable basis to request information of the defendants (see People v Hollman, 79 NY2d 181, 190-191 [1992]; People v Harrison, 57 NY2d 470, 475 [1982]).
The police asked the defendant Keon Thomas, who was seated in the driver’s seat, for his license, insurance card, and registration. He produced his license but could not find the registration or insurance card. At that juncture, the police determined that the defendants were not free to leave and there was sufficient basis for an investigatory stop (see People v Hicks, 68 NY2d 234 [1986]). The totality of the circumstances, including the 911 telephone call and the early morning hour, provided the police with reasonable suspicion that criminal activity was afoot justifying holding the defendants for a reasonable period while conducting a further investigation (see People v Ingle, 36 NY2d 413 [1975]; People v Alio, 255 AD2d 448 [1998]).
Although the defendants’ vehicle was maroon in color, it bore no signs of forcible entry. The defendants made no attempt to flee the scene. The vehicle occupied by them had not been reported stolen. The police acknowledged that they ultimately “obtained” the registration and insurance card and were able to identify the name and address of the owner of the vehicle.
While investigating the defendants the police ascertained that there was a burglary in progress at a nearby dwelling. The police acknowledged that they never saw the alleged burglars near the defendants’ car. While the alleged burglars attempted to flee, the defendants made no such attempt.
At the scene, the only “evidence” uncovered by the police that the occupants of the vehicle were possibly involved in the attempted burglary was the fact that the defendants and one of the alleged burglars were all wearing Ralph Lauren sweatshirts bearing the identifying trade name “R.L.” One of the officers who testified at the hearing noted that the Sergeant informed him at the scene that “the story [the defendants] had provided was a little suspicious.” However, the Sergeant did not testify and the officers who testified at the hearing were unable to shed any light on what the defendants in fact said.
The People bore the burden of coming forward with evidence that reasonable suspicion ripened into probable cause (see People *310v Edwards, 95 NY2d 486, 491 [2000]; People v Bouton, 50 NY2d 130, 135 [1980]). The People failed to meet that burden.
The defendants cannot be linked to the attempted burglary based upon the fact that they and one of the burglars were wearing a popular fashion item worn by many others. The conclusion of the police that the defendants’ responses were “a little suspicious” was “worth nothing” (People v Bouton, supra at 136; see People v Carney, 58 NY2d 51 [1982]). “As on a warrant application, it is the responsibility of the neutral court, not the police, to determine whether” there was probable cause (People v Bouton, supra at 135) and conclusions of the police unsupported by objective facts are insufficient (see People v White, 117 AD2d 127, 132 [1986]; People v Ferguson, 115 AD2d 615, 616 [1985]).
In support of their claim that reasonable suspicion ripened into probable cause to arrest, the People rely upon People v Attebery (223 AD2d 714 [1996]) and People v Johnson (102 AD2d 616 [1984]). Both of these cases are clearly distinguishable. In People v Attebery (supra) the defendant was a pedestrian who fled from the police into the burglarized residence. In People v Johnson (supra), a car was stopped on the ground that the driver matched the description of a perpetrator of a recent robbery and the proceeds of the robbery were found in the vehicle driven by the defendant.
Contrary to the conclusion of the majority, the defendant Thomas was not required to “conclusively” establish that he was an authorized user of the vehicle to avoid arrest (see People v Bramble, 207 AD2d 407 [1994]). The fact that the operator of the vehicle was not the registered owner of the vehicle violated no law and did not constitute a suspicious circumstance (see People v Bramble, supra at 408).
Further, the defendants engaged in no conduct linking them to the burglary in progress or the alleged perpetrators of the burglary in progress. That the defendants may have been able to observe the alleged perpetrators of the burglary was not an indication of complicity (see People v Sanchez, 276 AD2d 723, 724 [2000]). Nor may evidence acquired subsequent to the illegal arrest be used to bootstrap the conduct of the police (see People v De Bour, 40 NY2d 210 [1976]).
In view of the foregoing, there is no basis in this record to reverse the order of the Supreme Court insofar as appealed from.